Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an electronic apparatus including a processor configured to analyze at least one of an input image or an captured image and obtain a recommended color distribution including at least one color based on the at least one of the input image or the captured image, the captured image being obtained by capturing an image of an environment; display the input image on a display, obtain a hand image by capturing an image of a hand of a user and generate a magic hand by mapping a color to the obtained hand image based on the recommended color distribution, and detect a gesture of the hand of the user and control colors of the input image displayed on the display based on the detected hand gesture and a color mapping of the magic hand.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an electronic apparatus, an operating method of an electronic apparatus, and a computer-readable recording medium including, inter alia, 
analyze at least one of an input image or a captured image and obtain a recommended color distribution including at least one color based on the at least one of the input image or the captured image, the captured image being obtained by capturing an image of an environment of the electronic apparatus, 
control a display to display the input image, 
obtain a hand image by capturing an image of a hand of a user and generate a magic hand by mapping a color to the obtained hand comprising a color mapping image based on the recommended color distribution, and 
detect a gesture of the hand of the user and control colors of the input image displayed on the display based on the detected hand gesture and the color mapping of the magic hand, of claim 1 (fig. 1, 3, 5, 7 and 11); and 
analyzing at least one of an input image or a captured image and obtaining a recommended color distribution including at least one color based on the at least one of the input image or the captured image, wherein the captured image is obtained by capturing an image of an environment of the electronic apparatus; 
displaying the input image on a display; 
obtaining a hand image by capturing an image of a hand of a user and generating a magic hand comprising a color mapping by mapping a color to the obtained hand image based on the recommended color distribution; and 
detecting a gesture of the hand of the user and controlling processing of the input image displayed on the display based on the detected hand gesture and the color mapping of the magic hand, of claims 11 and 20 (fig. 5, 7 and 11).
Adhikari (US 2011/0110560) teaches detecting hand gesture from a camera input using an image processing module of a consumer electronics device. The detected hand gesture is identified from a vocabulary of hand gestures. The electronics device is controlled in response to the identified hand gesture.  Adhikari at least does not teach nor suggest the configuration of a color mapped magic hand for gesture control of color(s) displayed of an input image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628